Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 06/21/2022 and claims 1-20 are now in condition for allowance.
3.	As Applicant pointed out on pages 13-22 of the response, art of record, Hollingsworth, Chen, Guha, Chheda or Rangarajan, does not teach and/or fairly suggest a process for:
“provisioning computer services or resources using  a list of each available service, of provision levels of computer resources provided by available services wherein an application associated with a selected service can be executed, and an amount of resources consumed while the application is running is captured and adjusting a first provision for the selected first computer resource based on the amount of the first computer resource consumed and the user preference, wherein such adjusting comprises optimizing, based on a user preference, a cost to performance ratio of running an application via the remotely provided service, wherein the computer resource includes at least one of storage, compute, memory, network bandwidth, and central processing unit (CPU) capacity wherein provision includes at least one of available input/output operations per second (IOPS), available compute cores, available threads, available memory, available throughput, available terra operations per second (TOPS), and type of memory storage, wherein the list is sorted and the optimizing the cost to performance ratio of running the application based on a different user preference” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 19 and 20. 
Thus all pending claims 1-20 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status informationA06549155A B41 for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193